      Case 3:19-cv-07651-EMC Document 131 Filed 03/18/20 Page 1 of 15



 1
     Brian Scarpelli (pro hac vice motion to be filed)
 2   bscarpelli@actonline.org
 3
     ACT | THE APP ASSOCIATION
     1401 K Street NW
 4   Washington, DC 20005
     Telephone: + 1 202 331-2130
 5   Facsimile: +1 202 331-2130
 6   Alexandra McLeod, SBR 325930
 7   amcleod@actonline.org
     ACT | THE APP ASSOCIATION
 8   1401 K Street NW
     Washington, DC 20005
 9   Telephone: + 1 202 331-2130
10
     Facsimile: +1 202 331-2130

11
     Attorneys for Amicus Curiae ACT | The App Association
12
                           UNITED STATES DISTRICT COURT
13
                         NORTHERN DISTRICT OF CALIFORNIA
14
                                SAN FRANCISCO DIVISION
15

16   INTEL CORPORATION, APPLE INC.,     )          Case No. 3:19-cv-07651-EMC
                                        )
17                    Plaintiffs,       )          BRIEF OF AMICUS CURIAE ACT | The
18         v.                           )          APP ASSOCIATION IN SUPPORT OF
                                        )          THE INTEL AND APPLE RESPECTING
19   FORTRESS INVESTMENT GROUP          )          DEFENDANT’S MOTION TO DISMISS
     LLC, FORTRESS CREDIT UNION CO. )
20   LLC, UNILOC 2017 LLC, UNILOC USA, )
     INC., UNILOC LUXEMBOURG            )
21   S.A.R.L., VLSI TECHNOLOGY LLC,
     INVT SPE LLC, INVENTERGY           )          Date: April 23, 2020
22   GLOBAL INC., DSS TECHNOLOGY        )          Time: 1:30 p.m.
     MANAGEMENT, INC., IXI IP, LLC, and )          Place: Courtroom 5
23   SEVEN NETWORKS, LLC,               )          Judge: Hon. Edward M. Chen
                                        )
24                    Defendants.       )
25
                                        )
                                        )
26                                      )
                                        )
27                                      )
28
                                                             Amicus Curiae ACT | The App Association
                                                                                 3:19-cv-07651-EMC
      Case 3:19-cv-07651-EMC Document 131 Filed 03/18/20 Page 2 of 15



 1                                                   TABLE OF CONTENTS
 2                                                                                                                                        Page
 3   I.        STATEMENT OF INTEREST ................................................................................... 1
     II.       PRELIMINARY STATEMENT ................................................................................ 2
 4
     III.      ARGUMENT ................................................................................................................ 2
 5          A. U.S. Small Business Technology Firms Rely on a Fair and Consistent Patent
               Framework to Invest and Innovate ................................................................................. 2
 6
            B. Abuse of the Court System Threatens Small Businesses, Such as the Tactics Raised in
 7             the Complaint, Undermines Confidence on the U.S. Patent System, and Discourages
               Innovation ...................................................................................................................... 4
 8          C. Abusive Tactics with Respect to Standard-Essential Patents (SEP) Raised in the
               Complaint are Uniquely Damaging to the Innovation Ecosystem ................................. 7
 9
     IV.       CONCLUSION........................................................................................................... 11
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                                            Amicus Curiae ACT | The App Association
                                                                        ii                                      3:19-cv-07651-EMC
       Case 3:19-cv-07651-EMC Document 131 Filed 03/18/20 Page 3 of 15



 1
                                                         TABLE OF AUTHORITIES
 2                                                                                                                                                Page(s)
 3   Cases

 4   Apple Inc. v. Motorola, Inc., Nos. 2012-1548 et al. (Fed. Cir. Dec. 14, 2012).............................. 10
 5   Broadcom Corp. v. Qualcomm Inc., 501 F.3d 29 (3d Cir. 2007) .............................................. 9, 11
 6   Lotes Co. LTD. v. Hon Hai Precision Indus. Co. LTD., No. 12-cv-7465, 2013 WL
 7      2099227, at *5 (S.D.N.Y. May 14, 2013) ................................................................................ 11

 8   Microsoft Corp. v. Motorola, Inc., 795 F.3d 1024 (9th Cir. 2015) ............................................ 9, 10

 9   Oil States Energy Servs. v. Greene’s Energy Grp, 138 S. Ct. 1365 (2018) ..................................... 8

10   TC Heartland v. Kraft Foods Brand, 137 S. Ct. 1514 (2017) ......................................................... 7
11   Other Authorities
12   App Annie, State of the App Economy 2020 (Jan. 2020), available at
        https://www.appannie.com/en/go/state-of-mobile-2019. ........................................................... 3
13
     Christine Godt, Scientific Competition: The Role of Patents in Scientific
14
        Competition: A Closer Look at the Phenomenon of Royalty Stacking 151-172
15      (Max Albert et al. eds., 2008). ................................................................................................... 5

16   Commissioner Terrell McSweeny, Holding the Line on Patent Hold up: Why
       Antitrust Enforcement Matters, Mar. 21, 2018. ......................................................................... 5
17
     Department of Commerce Internet Policy Task Force and Digital Leadership Team
18      (Jan. 2017), available at
19      https://www.ntia.doc.gov/files/ntia/publications/iot_green_paper_01122017.pd
        f .................................................................................................................................................. 1
20
     ETSI, ETSI Guidelines for Antitrust Compliance, §§ A-B, available at
21      http://www.etsi.org/images/files/IPR/etsi%20guidelines%20for%20antitrust%2
        0compliance.pd .......................................................................................................................... 8
22
     ETSI, Guidelines for Antitrust Compliance, § B ............................................................................. 9
23
     ETSI, Intellectual Property Rights Policy, ¶ 3.1.............................................................................. 8
24

25   Innovation in Small Businesses’ Drivers of Change and Value Use, SMALL
        BUSINESS ADMINISTRATION, available at
26      https://www.sba.gov/sites/default/files/rs342tot_0.pdf.............................................................. 3

27   Kristin Garr, IP Protection For Startups: The Role of Legislation Stopping Patent
        Trolls and Encouraging Innovation, B.C. INTELL. PROP. & TECH. F. 1(2018) .......................... 4
28
                                                                                                     Amicus Curiae ACT | The App Association
                                                                                iii                                      3:19-cv-07651-EMC
      Case 3:19-cv-07651-EMC Document 131 Filed 03/18/20 Page 4 of 15



 1   Mark Lemley & Carl Shapiro, Patent Hold Up and Royalty Stacking, 85 Tex. L.
        Rev. 1991 (2007) ........................................................................................................................ 5
 2
     Minda Zetlin, Patent Trolls Target Small Businesses With Lawsuit Threats. Here’s
 3
        How One Startup Fought Back, INC., (Feb. 2018), available at
 4      https://www.inc.com/minda-zetlin/patent-trolls-target-small-businesses-with-
        lawsuit-threats-heres-how-one-startup-fought-back.html. ......................................................... 4
 5
     Online Platforms and Market Power, Part 2: Innovation and Entrepreneurship:
 6      Hearing Before the H. Subcomm. on Antitrust, Commercial, and
        Administrative Law, 116th Cong. 2 (2019) (statement of Morgan Reed,
 7      President, ACT | The App Association) available at https://actonline.org/wp-
 8      content/uploads/Online-Platforms-and-Market-Power-Part-2-Innovation-and-
        Entrepreneurship-1.pdf............................................................................................................... 1
 9
     Statement of the Federal Trade Commission, In the Matter of Robert Bosch
10       GmbH, FTC File Number 121-0081. ......................................................................................... 9
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                                              Amicus Curiae ACT | The App Association
                                                                          iv                                      3:19-cv-07651-EMC
         Case 3:19-cv-07651-EMC Document 131 Filed 03/18/20 Page 5 of 15



 1
     I.       STATEMENT OF INTEREST
 2
              Amicus curiae ACT | The App Association (ACT or the “App Association”) respectfully
 3
     submits its perspective regarding the important issues presented in this action, and encourages a
 4
     full adjudication on the facts and merits of Intel Corporation’s (“Intel”) and Apple Inc.’s
 5
     (“Apple”) claims against Fortress Investment Group LLC, Fortress Credit Co. LLC, Uniloc 2017
 6
     LLC, Uniloc USA, Inc., Uniloc Luxembourg S.A.R.L., VSLI Technology LLC, INVT SPE LLC,
 7
     Inventergy Global, Inc., DSS Technology Management, Inc., IXI IP LLC, and Seven Networks
 8
     LLC (“Fortress IP”).
 9
              The App Association is an international not-for-profit grassroots advocacy and education
10
     organization representing more than 5,000 small business software application developers and
11
     technology firms that create the technology innovations used on consumer mobile devices and in
12
     enterprise systems around the globe. Today, the ecosystem the App Association represents is
13
     valued at approximately $1.7 trillion and is responsible for 5.9 million American jobs.1 Our
14
     members lead in developing innovative applications and products across consumer and enterprise
15
     use cases, driving the adoption of the internet of things (“IoT”).2
16
              The App Association has a keen interest in the U.S. patent system functioning predictably
17
     and fairly while continuously rewarding innovation. Our members include companies that own
18
     patents as well as those that license patents, all of which are directly impacted by the courts’
19
     approaches to patent rights and litigation. systematic and systemic patent system abuse is a
20
     primary concern for the App Association’s thousands of member companies that innovate across
21

22

23
     1
      Online Platforms and Market Power, Part 2: Innovation and Entrepreneurship: Hearing Before the H. Subcomm.
24   on Antitrust, Commercial, and Administrative Law, 116th Cong. 2 (2019) (statement of Morgan Reed, President,
     ACT | The App Association) available at https://actonline.org/wp-content/uploads/Online-Platforms-and-Market-
25   Power-Part-2-Innovation-and-Entrepreneurship-1.pdf.
     2
      See Department of Commerce Internet Policy Task Force and Digital Leadership Team (Jan. 2017), available at
26   https://www.ntia.doc.gov/files/ntia/publications/iot_green_paper_01122017.pdf (The IoT will involve everyday
     products using the internet to communicate real-time analysis of data collected through sensors. IoT is expected to
27   enable improved efficiencies in processes, products, and services across every sector, both consumer and enterprise.
     In key segments of the U.S. economy, from agriculture to retail to healthcare and beyond, the rise of IoT is
28   demonstrating efficiencies unheard of even a few years ago).

                                                                               Amicus Curiae ACT | The App Association
                                                               1                                   3:19-cv-07651-EMC
      Case 3:19-cv-07651-EMC Document 131 Filed 03/18/20 Page 6 of 15



 1
     electronic consumer and enterprise verticals. Further information about the Association and its
 2
     activities is available on our website at http://actonline.org.
 3
     II.    PRELIMINARY STATEMENT
 4

 5          The App Association’s members rely on a strong, fair, and predictable legal framework to

 6   protect and enforce intellectual property rights. Our members develop and utilize a variety of

 7   patented technologies to bring next-generation internet of things (IoT) technologies to consumer

 8   and enterprise verticals. Driven by the small business community the App Association

 9   represents, new IoT innovations will generate advancements in countless sectors of the economy

10   including financial, agricultural, consumer entertainment, healthcare (and others), creating

11   millions of American jobs. Realizing the potential of the IoT, however, requires a fair and

12   predictable legal environment, particularly with respect to intellectual property. The App

13   Association’s members are directly impacted by new and novel forms of abuse with respect to

14   patents, as well as by tactics that jeopardize confidence in the U.S. patent system.

15          Below, we address the important role our members play in the growing IoT world and

16   how a fair and predictable patent system is crucial to our members growth and job creation. We

17   then discuss how our members are impacted by the new patent licensing tactics at issue in this

18   case, which are described by the Complaint. Further, we describe our members reliance on open

19   technical standards to innovate; how access to essential patents in these standards is critical to

20   ingenuity; and how these essential patents are ensured by standard-essential patent (SEP) holders

21   use the voluntary fair, reasonable, and non-discriminatory (FRAND) licensing commitment.

22          We conclude by urging this Court to deny the Motion to Dismiss because we firmly

23   believe it is important that the Complaint be fully considered and adjudicated.

24

25   III.   ARGUMENT

26          A.    U.S. Small Business Technology Firms Rely on a Fair and Consistent Patent
            Framework to Invest and Innovate
27
            The small business software and hardware technology industry is a driving force behind
28
                                                                       Amicus Curiae ACT | The App Association
                                                        2                                  3:19-cv-07651-EMC
         Case 3:19-cv-07651-EMC Document 131 Filed 03/18/20 Page 7 of 15



 1
     the growth of the IoT revolution. The IoT is an all-encompassing concept capturing how
 2
     everyday consumer and enterprise products begin to use the internet to communicate data
 3
     collected through sensors, and act on the data in a timely way. The IoT is predicted to improve
 4
     efficiencies in processes, products, and services across every sector of the economy. For example,
 5
     the IoT will soon play a major role in how we irrigate our crops, provide medical treatment, and
 6
     purchase everyday items.
 7
             Additionally, the app economy’s success – and the growth of IoT – relies on continuous
 8
     innovation and investment in connected devices, which in turn requires a strong and consistent
 9
     legal framework for intellectual property rights. Patents allow small business developers to
10
     protect their investments; attract venture capital; create and maintain a competitive marketplace;
11
     and level the playing field with larger and more established companies/competitors. Small
12
     businesses produce sixteen times more patents per employee than large patenting firms.3
13
     Furthermore, approximately sixteen percent of the App Association’s members have experience
14
     with protecting their patent or use of a non-patent through patent infringement litigation.4 As a
15
     result, small businesses can obtain their competitive edge in the large electronic hardware and
16
     software market through their patented technologies.
17
             The limits are undefined and endless when it comes to how IoT devices will change all
18
     Americans’ lives, with a predicted 25.2 billion connected devices deployed by 2025, almost every
19
     sector of the U.S. economy will be impacted ranging from finance and health to gaming and the
20
     global digital ecosystem.5
21
             The App Association’s members ability to take part in the booming cross-sectoral IoT
22
     ecosystem, creating millions of further American jobs in the process, heavily depends on the
23
     ability to rely on and plan according to legal and business norms and policymaking that
24
     3
      Innovation in Small Businesses’ Drivers of Change and Value Use, SMALL BUSINESS ADMINISTRATION, available
25   at https://www.sba.gov/sites/default/files/rs342tot_0.pdf.
     4
26     The Results are in: Intellectual Property is Still in Style, Holds Value for App Developers, ACT | THE APP
     ASSOCIATION ONLINE BLOG, (March 27th, 2018), available at https://actonline.org/2018/03/27/the-results-are-in-
27   intellectual-property-is-still-in-style-holds-value-for-app-developers/.
     5
      See App Annie, State of the App Economy 2020 (Jan. 2020), available at https://www.appannie.com/en/go/state-of-
28   mobile-2019.

                                                                             Amicus Curiae ACT | The App Association
                                                             3                                   3:19-cv-07651-EMC
         Case 3:19-cv-07651-EMC Document 131 Filed 03/18/20 Page 8 of 15



 1
     appropriately balances creating a pro-innovation environment with the public interest. A core
 2
     ignitor of the growth and ingenuity for small businesses in emerging IoT sectors is, and must
 3
     continue to be a fair, reliable, and predictable intellectual property rights system, particularly with
 4
     respect to patents. According to a recent focus group survey, more than half of our members have
 5
     dealt with some type of patent infringement claim. Attempts to abuse the patent system, however
 6
     unique they may be, must be adjudicated and addressed by the courts to ensure that the patent
 7
     system can still be relied upon.
 8

 9           B.     Abuse of the Court System Threatens Small Businesses, Such as the Tactics
             Raised in the Complaint, Undermines Confidence on the U.S. Patent System, and
10           Discourages Innovation
11           Patent system abuse undermines the confidence of the entire intellectual property system

12   and negatively impacts both large and small companies, syphoning off resources that would

13   otherwise be committed to research and development.6 Small companies that the App

14   Association represents, in particular, often do not have the resources or time to engage in lengthy

15   and expensive litigation, and abusers of the patent system know this, banking on a quick

16   settlement with little or no protest.7 Startups and small businesses needlessly pulled into patent

17   litigation often having two choices (1) fold their entire business due to cost of litigation; or (2)

18   pay exorbitant royalty rates for use of (often questionable) patents in order to keep their doors

19   open.

20           Further, a healthy patent system must avoid high licensing fees and royalty stacking.

21   Traditionally, devices have been developed to provide a single solution (e.g., a dedicated device

22   to measure blood glucose levels). More recently, however, a multi-functional technology product

23   can easily have hundreds, and sometimes thousands, of pieces of patented technologies contained

24   in it (such as a smartphone), requiring many licenses to be negotiated before production, sale, and

25
     6
       See Kristin Garr, IP Protection For Startups: The Role of Legislation Stopping Patent Trolls and Encouraging
26   Innovation, B.C. INTELL. PROP. & TECH. F. 1, 3-4 (2018) (noting the financial challenges small startups endure when
     faced with bad faith patent infringement claims).
27   7
       E.g., Minda Zetlin, Patent Trolls Target Small Businesses With Lawsuit Threats. Here’s How One Startup Fought
     Back, INC., (Feb. 2018), available at https://www.inc.com/minda-zetlin/patent-trolls-target-small-businesses-with-
28   lawsuit-threats-heres-how-one-startup-fought-back.html.

                                                                              Amicus Curiae ACT | The App Association
                                                              4                                   3:19-cv-07651-EMC
         Case 3:19-cv-07651-EMC Document 131 Filed 03/18/20 Page 9 of 15



 1
     use. Cutting-edge healthcare devices that utilize internet connectivity and sensors (the
 2
     capabilities of a smartphone) to enable real-time analytics for improved treatment decisions, for
 3
     example, will include numerous patented technologies to enable the medical functionality (e.g.,
 4
     blood glucose reading technology), along with a high number of patented technologies that enable
 5
     internet connectivity (antennae, processing, etc.). Developers of these new multi-function devices
 6
     face the very real possibility of the demands for licenses to so many patented technologies
 7
     “stacking” up to exceed the cost of developing and getting a product to market. In this way,
 8
     royalty stacking can tax innovation and prevent technological progress.
 9
             Royalty stacking and its negative effects are well-documented and widely acknowledged.
10
     Royalty stacking effectively consumes a commercial product developer’s profit margins,
11
     significantly diminishing the incentives to research and develop.8 Royalty stacking can also
12
     constrain technology transfers from universities and research institutes to industry.9 Further,
13
     royalty stacking exacerbates patent hold-up, when the bargaining position of a patent-holder
14
     increases considerably after a patent is included in a technical standard, enabling the patent holder
15
     to act unreasonably in leveraging its position.10
16
             The case before this Court presents a damaging multi-pronged approach to patent
17
     assertion involving many parties. The Complaint filed in this case discusses how Fortress IP and
18
     its affiliated assertion entities have aggregated a high number of patents and have systematically
19
     used threats of litigation to seek royalties for those patents that exceed the value of the patents
20
     under its “Privateering Option” approach, even for, in some cases, invalidated patents. We are
21
     particularly troubled by the dynamic of excessive royalties being sought on patents through hold
22
     up tactics and abuse of hold up power due to the expectations of investors, representing a
23

24
     8
      E.g., Mark Lemley & Carl Shapiro, Patent Hold Up and Royalty Stacking, 85 Tex. L. Rev. 1991, 1993 (2007)
25   (Lemley & Shapiro).
     9
      Christine Godt, Scientific Competition: The Role of Patents in Scientific Competition: A Closer Look at the
26   Phenomenon of Royalty Stacking 151-172 (Max Albert et al. eds., 2008).
     10
27     Commissioner Terrell McSweeny, Holding the Line on Patent Hold up: Why Antitrust Enforcement Matters, Mar.
     21, 2018.
28
                                                                              Amicus Curiae ACT | The App Association
                                                              5                                   3:19-cv-07651-EMC
     Case 3:19-cv-07651-EMC Document 131 Filed 03/18/20 Page 10 of 15



 1
     predatory approach to patent portfolio management unlike any encountered before. Therefore,
 2
     this Court must let this case move to the discovery phase to assess the Defendants’ atypical
 3
     “business model” and its impact on the electronic patent industry at large. Small businesses are
 4
     often overlooked in cases, such as the current dispute, but the Defendants’ tactics at issue in this
 5
     case would have even greater devastating effects on small businesses than patent hold up abuse
 6
     cases when it comes to licensing and litigation.
 7
            For example, in healthcare, a miniaturized and embedded connected medical device must
 8
     be able to automatically communicate bi-directionally in real-time. This capability enables a
 9
     healthcare practitioner to monitor a patient’s biometric data as well as for the patient to be able to
10
     communicate with a caregiver in the event of a medical emergency. Other uses, such as sensors
11
     deployed to alert security of an unauthorized presence, may only require the ability to send data to
12
     security professionals with minimal (or even no) capability to receive communications. Cutting-
13
     edge healthcare devices that utilize internet connectivity and sensors to enable real-time analytics
14
     for improved treatment decisions, for example, will include numerous patented technologies to
15
     enable the medical functionality (e.g., blood glucose reading technology), along with a high
16
     number of patented technologies that enable internet connectivity (antennae, processing, etc.).
17
     Developers of these new multi-function devices face the very real possibility that abusive
18
     behavior per the scheme detailed in the Complaint would prevent such products from ever
19
     reaching the market and saving countless lives. Essential small businesses –such as the one
20
     described above—will have only a limited chance, if at all, to defend their good faith efforts of
21
     innovation against an aggressive and elaborate patent aggregation scheme that makes baseless
22
     patent infringement assertions. Instead innovation will be swallowed up by overvalued royalty
23
     rates and anticompetitive pricing.
24
            Both the law and public policy interests demand that courts act to avoid anticompetitive
25
     and abusive behavior that undermines the U.S. patent system. In recent years, the Supreme Court
26
     has demonstrated its commitment to creating a more reliable patent litigation system. For
27

28
                                                                     Amicus Curiae ACT | The App Association
                                                        6                                3:19-cv-07651-EMC
     Case 3:19-cv-07651-EMC Document 131 Filed 03/18/20 Page 11 of 15



 1
     example, in TC Heartland v. Kraft Foods Brand(“TC Heartland”),11 the Supreme Court ruled that
 2
     good-faith innovators can avoid surprise patent suits in unknown jurisdictions where they have
 3
     little contacts. Furthermore, in Oil States Energy Servs. v. Greene’s Energy Grp, 12 the Supreme
 4
     Court affirmed the constitutionality of the United States Patent and Trademark Office’s use of the
 5
     inter partes review process. These decisions, among others, demonstrate the U.S. legal system’s
 6
     commitment to ensuring the U.S. patent system’s fairness and reliability. As discussed below, the
 7
     App Association opposes the Defendants’ motion to dismiss and requests that this case be
 8
     adjudicated on the merits.
 9

10              C.    Abusive Tactics with Respect to Standard-Essential Patents (SEP) Raised in the
                Complaint are Uniquely Damaging to the Innovation Ecosystem
11

12              A particular area of concern for small business innovators in this case is patent abuse with
13   respect to standard-essential patents. Members of the Association rely on, utilize, and innovate
14   from standardized technologies, including technologies for wireless communication. The
15   convergence of computing and communication technologies, driven by the app economy, will
16   continue as a diverse array of industries come together to build the IoT. As discussed above, the
17   IoT is an encompassing technological approach where everyday products use the internet to
18   collect, utilize, and communicate data that was captured through standardized sensors. The IoT’s
19   seamless interconnectivity will utilize known and yet-to-be-developed industry standards, such as
20   5G, WiFi, LTE, Bluetooth, and countless others. As such, reasonable licensing for SEPs is a
21   “must have” for many small companies, such as our members, their customers and suppliers, who
22   want to have a legitimate chance to compete in the IoT’s tech-driven areas.
23              The App Association members use technical standards, and specifically the
24   interoperability they provide, to support a wide variety of innovation and—absent abuses—to
25   create and promote competition. Standardization is particularly critical in today’s highly digitized
26   markets. Developed industries, such as medical, automotive, health, manufacturing and finance,
27   11
          137 S. Ct. 1514, 1520 (2017).
28   12
          138 S. Ct. 1365, 1373 (2018).

                                                                       Amicus Curiae ACT | The App Association
                                                         7                                 3:19-cv-07651-EMC
     Case 3:19-cv-07651-EMC Document 131 Filed 03/18/20 Page 12 of 15



 1
     are each evolving to implement wireless technologies as the IoT takes shape. Simultaneously,
 2
     new, highly connected industries and markets implementing wireless standards are just now being
 3
     created. In each of these markets, “downstream” innovative technologies utilize these “upstream”
 4
     standardized communication technologies to develop a panoply of unique and diverse products,
 5
     many of which include our Association’s members.
 6
              The benefits of these standards only accrue when technical standards setting processes are
 7
     operating as intended. When the system is gamed, standardization processes carry significant
 8
     competitive risks.13 Standard setting can involve close technical collaboration between horizontal
 9
     and vertical market participants.14 From a competition law standpoint, technologies selected for
10
     inclusion in a standard might be viewed as “winners” that are collaboratively “whitelisted” by
11
     industry participants. Conversely, technologies that are not selected might be viewed as “losers”
12
     that are collaboratively “blacklisted.”15
13
              Accordingly, thorny competition law issues are presented where the patented technologies
14
     of certain companies are utilized rather than those of other companies. The companies whose
15
     technologies are utilized will have unchecked and significant market power to demand excessive
16
     royalties, exclude competitors, or otherwise take advantage of an industry’s collaborative
17
     agreement to make products in a certain way (i.e., in accordance with the standard) rather than
18
     another.16
19

20   13
       See, e.g., Microsoft Corp. v. Motorola, Inc., 795 F.3d 1024, 1030-31 (9th Cir. 2015) (standardization “creates an
     opportunity for companies to engage in anti-competitive behavior”).
21   14
        See, e.g., ETSI, ETSI Guidelines for Antitrust Compliance, §§ A-B (ETSI is “a forum in which competitors interact
     with each other. Therefore, the market-related rules apply to the decisions which are adopted by the Institute as a
22   standardization body as well as with regard to the activities of Members within ETSI”; accordingly, “[t]he imposition
     of discriminatory and unfair conditions by the dominant company, to any categories of users, or any other company
23   having contractual relationships with the dominant company, is abusive”), available at
     http://www.etsi.org/images/files/IPR/etsi%20guidelines%20for%20antitrust%20compliance.pdf
24   15
        See Broadcom Corp. v. Qualcomm Inc., 501 F.3d 297, 314 (3d Cir. 2007) (“standard[ization], by definition,
25   eliminates alternative technologies”).
     16
       See, e.g., Microsoft, 795 F.3d at 1030-31 (addressing “hold up” power of patents incorporated into standards);
26   FTC, Brief of Amicus Curie in Support of Neither Party 3-4, Apple Inc. v. Motorola, Inc., Nos. 2012-1548 et al. (Fed.
     Cir. Dec. 14, 2012) (“[t]he problem of patent hold-up can be particularly acute in the standard-setting context, where
27   an entire industry may be locked into a standard that cannot be avoided without infringing or obtaining a license for
     numerous (sometimes thousands) of standard-essential patents.”)
28
                                                                               Amicus Curiae ACT | The App Association
                                                               8                                   3:19-cv-07651-EMC
     Case 3:19-cv-07651-EMC Document 131 Filed 03/18/20 Page 13 of 15



 1
                To address these competition law issues, many standard-setting organizations (SSOs) have
 2
     adopted patent policies that require members to license the patents necessary for the
 3
     implementation of the standard on terms that are fair, reasonable, and non-discriminatory
 4
     (“FRAND”). The FRAND promise—when kept—serves to minimize the competition law issues
 5
     associated with standardization by providing that patent licenses will remain available to all
 6
     market participants on terms that are reasonable and that promote a “level playing field” for
 7
     competition.17 Although no company has an obligation to commit its patents to a standard, where
 8
     a company chooses to do so the FRAND promise acts as a crucial constraint on the abuse of
 9
     market power associated with SEPs. As the Ninth Circuit has explained, the voluntary FRAND
10
     commitment “must be construed in the public interest because it is crafted for the public
11
     interest”,18 as it is designed to protect against the competitive abuses and consumer harm that
12
     standardization can otherwise enable.
13
                The public interest function of FRAND breaks down where a company violates its
14
     obligation to license on FRAND terms. While breach of FRAND may surely give rise to
15
     contractual or similar claims by particular parties, it may also involve significant competition law
16
     problems and violations. As the Federal Trade Commission (“FTC”) has noted in addressing a
17
     prior matter to enforce competition law interests in connection with SEPs:
18                   While not every breach of a FRAND licensing obligation will give rise to
                     [competition law] concerns, when such a breach tends to undermine the
19
                     standard-setting process and risks harming American consumers, the public
                     interest demands action rather than inaction from the Commission.19
20
     Simply put, the practice of SEP “hold up” is a competition law problem.20 These anti-
21

22   17
        ETSI, Intellectual Property Rights Policy, ¶ 3.1 (“[T]he ETSI IPR POLICY seeks to reduce the risk to ETSI,
     MEMBERS, and “others applying ETSI STANDARDS . . . , that investment in the preparation, adoption and
23   application of STANDARDS could be wasted as a result of an ESSENTIAL IPR for a STANDARD . . . being
     unavailable. In achieving this objective, the ETSI IPR POLICY seeks a balance between the needs of standardization
24   for public use in the field of telecommunications and the rights of the owners of IPRs.”); ETSI, Guidelines for
     Antitrust Compliance, § B (noting that the competition interests addressed by the ETSI Policies are “aimed at
25   allowing firms to compete on a level playing field.”).
     18
          Microsoft v. Motorola, 795 F. 3d 1024, 1052 (9th Cir. 2015).
26
     19
          Statement of the Federal Trade Commission, In the Matter of Robert Bosch GmbH, FTC File Number 121-0081.
27   20
       See, e.g., Broadcom, 501 F.3d at 314 (FRAND commitments serve as “important safeguards against monopoly
     power”; “the patent holder’s subsequent breach of that [FRAND] promise, is actionable anticompetitive conduct.”);
28
                                                                             Amicus Curiae ACT | The App Association
                                                                 9                               3:19-cv-07651-EMC
     Case 3:19-cv-07651-EMC Document 131 Filed 03/18/20 Page 14 of 15



 1
     competition concerns have serious implications for innovation and developing industries.
 2
             Although some large corporations may be able to absorb the cost of FRAND abuses or to
 3
     seek redress through litigation to prevent them, small business innovators who need reasonable
 4
     access to SEPs in order to protect and defend their interests easily may find themselves
 5
     financially barred from similar protections. As a result, small business innovators faced with
 6
     FRAND abuse may be forced to: (1)abandon their business plans involving standards altogether;
 7
     (2) accept excessive royalty demands made by the SEP holders, and thus transfer the value of
 8
     their own innovations to entrenched, upstream SEP holders; or (3) change their product’s design
 9
     to avoid the standard (an impossible task for markets requiring interoperability). None of these
10
     outcomes are in the public interest.
11
             The net effect of SEP unchecked abuses would be the exclusion of the tens of thousands
12
     of American small businesses, not only from established markets, but also within the emerging
13
     vertical markets for IoT technologies. Therefore, as abusive behavior with respect to SEPs is
14
     alleged, the App Association urges the court to consider the serious implications of this case for
15
     the future of industry, including small businesses innovating in the IoT. Thorough fact-finding on
16
     the Complainants’ allegations provide just the opportunity for such consideration.
17

18

19

20
21

22

23

24

25

26
     Lotes Co. LTD. v. Hon Hai Precision Indus. Co. LTD., No. 12-cv-7465, 2013 WL 2099227, at *5 (S.D.N.Y. May 14,
27   2013) (“conduct that undermines the procompetitive benefits of private standard setting may … be deemed
     anticompetitive under antitrust law.”).
28
                                                                          Amicus Curiae ACT | The App Association
                                                          10                                  3:19-cv-07651-EMC
     Case 3:19-cv-07651-EMC Document 131 Filed 03/18/20 Page 15 of 15



 1   IV.    CONCLUSION

 2          Because the Plaintiffs’ Complaint raises novel issues supported by a complete and viable

 3   factual allegation about abuse of the patent system is a competition law problem impacting

 4   companies throughout the consumer and enterprise industries, particularly for small businesses

 5   such as the App Association’s members, we oppose the Defendants’ motion to dismiss.

 6
                                                     Respectfully submitted
 7

 8
     Dated: March 18, 2020                           ACT | The App Association
 9                                                   Brian Scarpelli (pro hac vice to be filed)
                                                     Alexandra McLeod
10

11                                                   By: Brian Scarpelli and Alexandra McLeod
12                                                   Brian Scarpelli and Alexandra McLeod
                                                     Attorneys for Amicus Curiae
13                                                   ACT | The App Association

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                  Amicus Curiae ACT | The App Association
                                                    11                                3:19-cv-07651-EMC
